DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 13, 2018 in which claims 1-20 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2017-231767, filed on December 1, 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the IDS filed on August 13, 2018 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. 
Claims 1-18 are directed to an apparatus or device comprising a controller configured to perform some functions. To one of ordinary skill in the art all the functions cited in these claims may be reasonably implemented as software routines. When 
Furthermore, the independent claims 1, similar claim 19 and claim 20, the claim recites a step of “controlling notification of a function executable with contents of a plurality of files when the plurality of files are acquired”. The claim as a whole recites a method of human activity such as controlling notification’s function of data’s contents when data is collected.” The claim recites a combination of additional elements including “controller” for controlling data file. Simply implementing the abstract idea on a generic computer controller is not a practical application and this abstract idea is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recited any elements that adds significantly more (i.e., an inventive concept) to the abstract idea (see MPEP 2106.04(II)). The claims are ineligible.
Claims 2-18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/015,196 (reference application) in view of Matsumoto (US 20140317490 A1)’s teaching on a controller that controls notification of the coordinated function when the coordinated function based on the contents accepted by the accepting unit is executable (Figs.8-9;[¶0014], Matsumoto) since claims 1, 11 and 12 of copending Application No. 16/015,196 does not notify or indicate whether the function is executable/available with contents of the files by the corresponding device. Therefore, it would have been obvious for an ordinary skilled in the art to combine the teaching of the two to notify whether displayed function is executable by a corresponding device for easy user recognition purpose. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claim has not in fact been patented.

Instant application # 16/101,532
Co-pending application #16/015,196
 Claim 1. An information processing apparatus comprising: 




a controller configured to control notification of a function executable with contents of a plurality of files when the plurality of files are acquired. 


4. The information processing apparatus according to claim 2, wherein when the acquired second file is displayed in a 


16. The information processing apparatus according to claim 15, wherein the function is changed according to a user as an acquisition source. 



19. A non-transitory computer readable medium storing a program causing a computer to execute information processing, the information processing comprising: controlling notification of a function executable with contents of a plurality of files when the plurality of files are acquired. 



20. An information processing method comprising: controlling notification of a function executable with contents of a plurality of files when the plurality of files are acquired.

an accepting unit that accepts contents of a coordinated function and components required for the coordinated function; and 

a controller that controls notification of the coordinated function when the coordinated function based on the contents accepted by the accepting unit is executable. 


4. The information processing apparatus according to claim 3, wherein the controller controls display of an image associated with 

5. The information processing apparatus according to claim 4, wherein when a component for execution of the coordinated function is changed, the controller further changes an image associated with the coordinated function. 


11. A non-transitory computer readable medium storing a program causing a computer to execute information processing, the information processing comprising: accepting contents of a coordinated function and components required for the coordinated function; and controlling notification of the coordinated function when the coordinated function based on the accepted contents is executable. 

12. An information processing method comprising: accepting contents of a coordinated function and components required for the coordinated function; and controlling notification of the coordinated function when the coordinated function based on the accepted contents is executable. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto (US 20140317490 A1).
Regarding claim 1, Matsumoto discloses an information processing apparatus (management server of Figs7-10, Matsumoto) comprising: a controller (control units of Figs8-10, Matsumoto) configured to control notification of a function executable (¶[0061]-[0065] and [0082], i.e., executable function “script”) with contents of a plurality of files when the plurality of files are acquired (Figs8-10, Fig.14, ¶[0014], [0061]-[0065], [0082]-[0083] and [0090]-[0092], Matsumoto, i.e., controlling notification of function executable such as “coordinate position of device” or “mouse event OS” with contents of folders’ information when the plurality of folders are acquired). 
Regarding claim 2, Matsumoto discloses wherein when a first file included in the plurality of files is stored in a storage unit and a second file included in the plurality of files is acquired, the controller controls notification of a function that is executable with contents of the first and second files (¶[0014] and [0054]-[0058], Matsumoto). 
Regarding claim 3, Matsumoto discloses wherein when a first file included in the plurality of files is displayed and a second file included in the plurality of files is acquired, the controller controls notification of a function that is executable with contents of the first and second files (¶[0014] and [0054]-[0058], Matsumoto). 
Regarding claim 4, Matsumoto discloses wherein when the acquired second file is displayed in a specific display area, the controller controls notification of the function (¶[0065],[0067], [0070]-[0072] and [0077], Matsumoto). 
(¶[0065]-[0067] NS [0095], Matsumoto). 
Regarding claim 6, Matsumoto discloses wherein when the plurality of files are acquired and then an operation is performed to connect the plurality of files to one another on a screen (¶[0065]-[0067], Matsumoto), the controller controls notification of the function (¶[0065]-[0067], Matsumoto). 
Regarding claim 7, Matsumoto discloses wherein when the plurality of files are acquired and then an operation is performed to superimpose the plurality of files on one another on a screen (¶[0054] and [0083], i.e., overlap function), the controller controls notification of the function (¶[0054], [0076]-[0077] and [0115], Matsumoto). 
Regarding claim 8, Matsumoto discloses wherein the plurality of files are a plurality of files having a subordinate-superior relationship with one another (¶[0073]-[0074], Matsumoto, i.e., tree/hierarchy folders relationship). 
Regarding claim 9, Matsumoto discloses wherein the plurality of files are a plurality of files having different file formats (¶[0104]-[0105], Matsumoto). 
Regarding claim 10, Matsumoto discloses wherein the function includes a process of converting a file format of at least one of the plurality of files into another file format (¶[0104]-[0105] and [0113], Matsumoto). 
Regarding claim 11, Matsumoto discloses wherein when a file is designated by a user, the controller controls notification of a function that is executable with contents of the file (¶[0054], [0076]-[0077] and [0115], Matsumoto). 
(¶[0054], [0076]-[0077] and [0115], Matsumoto). 
Regarding claim 13, Matsumoto discloses wherein the controller further controls notification of a device that is to be used to execute the function (¶[0054], [0076]-[0077] and [0115], Matsumoto). 
Regarding claim 14, Matsumoto discloses wherein the controller further controls notification of a status of the device (¶[0121]-[0122], Matsumoto). 
Regarding claim 15, Matsumoto discloses wherein the plurality of files are files acquired from a plurality of users (¶[0014], [0061]-[0065], [0082]-[0083] and [0090]-[0092], Matsumoto). 
Regarding claim 16, Matsumoto discloses wherein the function is changed according to a user as an acquisition source (¶[0121], Matsumoto).
Regarding claim 17, Matsumoto discloses wherein the plurality of files are files acquired by a plurality of users (¶[0014], [0061]-[0065], [0082]-[0083] and [0090]-[0092], Matsumoto. 
Regarding claim 18, Matsumoto discloses wherein the controller changes priority of notification of the function in accordance with an order in which the plurality of files are acquired (¶[0014], [0061]-[0065], and [0082]-[0083], Matsumoto). 
Regarding claim 19, Matsumoto discloses a non-transitory computer readable medium storing a program causing a computer to execute information processing, the information processing comprising: controlling notification of a function executable with contents of a plurality of files when the plurality of files are acquired (Figs8-10, Fig.14, ¶[0014], [0061]-[0065], [0082]-[0083] and [0090]-[0092], Matsumoto, i.e., controlling notification of function executable such as “coordinate position of device” or “mouse event OS” with contents of folders’ information when the plurality of folders are acquired). 
Regarding claim 20, Matsumoto discloses an information processing method comprising: controlling notification of a function executable with contents of a plurality of files when the plurality of files are acquired (Figs8-10, Fig.14, ¶[0014], [0061]-[0065], [0082]-[0083] and [0090]-[0092], Matsumoto, i.e., controlling notification of function executable such as “coordinate position of device” or “mouse event OS” with contents of folders’ information when the plurality of folders are acquired).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Baron et al. (US 20180152977 A1) disclose DYNAMIC IDENTIFICATION OF NETWORK CONNECTION PREFERENCES.
2. Fukushima (US 20160291904 A1) discloses User Interface for Redirection of Print Jobs.
3. Sato (US20150317542 A1) discloses Recording System Having Information Processing Device and Peripheral Devices.
4. Yamamoto et al. (US 20140320918 A1) disclose IMAGE PROCESSING APPARATUS, PORTABLE TERMINAL APPARATUS, AND RECORDING MEDIUM.
5. Machida (US 20110185308 A1) discloses PORTABLE COMPUTER DEVICE.
6. Kasatani (US 20050195446 A1) discloses Multi-function image forming apparatus with improved scan-to-email function.

8. Chung (US 20140191994 A1)/( US 9310926 B2) discloses TOUCH EVENT PROCESSING METHOD AND PORTABLE DEVICE IMPLEMENTING THE SAME.
9. dek Valle Lopez (US 20100241732 A1) discloses User Interfaces for Electronic Devices.
10. Bishop et al. (US 20120254876 A1) disclose SYSTEMS AND METHODS FOR COORDINATING COMPUTING FUNCTIONS TO ACCOMPLISH A TASK.
11. Chan et al. (US 20140289415 A1) disclose CONTINUOUS AND CONCURRENT DEVICE EXPERIENCE IN A MULTI-DEVICE ECOSYSTEM.
10. Lamport (US 20050149609 A1) disclose Conflict fast consensus.
11. Tokuchi (US 9986113 B2) discloses Information processing apparatus and nontransitory computer readable medium.
12. Shirota et al. (US 8867126 B2) discloses microscope controller and microscope system having microscope controller.
13. Flynn (US 6256775 B1) discloses Facilities for detailed software performance analysis in a multithreaded processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
January 23, 2021